UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 GENCO SHIPPING & TRADING LIMITED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GENCO SHIPPING & TRADING LIMITED DEFINITIVE ADDITIONAL PROXY MATERIAL FOR 2 This definitive additional proxy material supplements the proxy statement of Genco Shipping & Trading Limited (“Genco”) for our 2013 Annual Meeting of Shareholders, which will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY at 10:00 a.m. on Thursday, May 16, 2013.We are issuing this definitive additional proxy material to provide the following information concerning a shareholder that reported holdings of more than 5% of our stock on a Schedule 13F: Name and Address of Beneficial Owner Amount of Common Stock Beneficially Owned Percentage of Common Stock Outstanding Vermillion Asset Management LLC 267 Fifth Avenue, 7th Floor New York, NY10016 7.16% Information is based on a Schedule 13F filed by Vermillion Asset Management LLC on February 13, 2013. Dated April 30, 2013
